124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Terry T. BARRETT, Appellant,v.UNITED STATES of America, Appellee.
No. 96-4279.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 3, 1997.Filed Sept. 10, 1997.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In this 28 U.S.C. § 2255 proceeding, Terry T. Barrett appeals the district court's1 application of a firearm enhancement to his drug sentence, see U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995), after it vacated Barrett's 18 U.S.C. § 924(c)(1) conviction under Bailey v. United States, 116 S.Ct. 501 (1995).  After a careful review of the record and the parties' submissions, we conclude Barrett's arguments are foreclosed.  See Gardiner v. United States, 114 F.3d 734, 735-37 (8th Cir.1997);  United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir.1997).


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri